Citation Nr: 1604749	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine, prior to September 9, 2015, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing held before the undersigned in March 2015.  A transcript of the hearing has been associated with the claims file.

In May 2015 the Board remanded this matter for additional development.  In an October 2015 rating decision, the RO assigned an increased staged rating for degenerative arthritis of the lumbar spine to 20 percent from September 9, 2015.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period the Veteran's service-connected lumbar spine disability was manifested by impairment at least approximating flexion of the thoracolumbar spine limited to less than 60 degrees; flexion limited to 30 degrees or less, ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, and separately ratable neurological manifestations (other than bilateral lower extremity sciatic radiculopathy) are not shown.

2.  In addition to the orthopedic manifestations noted, the service-connected lumbar spine disability is manifested by right lower extremity sciatic radiculopathy.

3.  In addition to the orthopedic manifestations noted, the service-connected lumbar spine disability is manifested by left lower extremity sciatic radiculopathy.

CONCLUSIONS OF LAW

1.  A 20 percent (but no higher) rating is warranted for the Veteran's low back disability throughout the appeal period; a rating in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).

2.  A separate rating is warranted for right lower extremity sciatic radiculopathy as a neurological manifestation of the service connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).

3.  A separate rating is warranted for left lower extremity sciatic radiculopathy as a neurological manifestation of the service connected low back disability.  38 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  A June 2009 letter provided adequate notice as to the requirements to substantiate the claim for an increased rating for the Veteran's service connected lumbar spine.  

The duty to assist has also been met.  VA has obtained the Veteran's service, VA and private treatment records; assisted him in obtaining evidence; and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the evidence supports the award of a 20 percent rating for the Veteran's low back disability throughout the appeal period.

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS), Code 5243, will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

Historically, a February 2008 rating decision granted service connection for the Veteran's degenerative arthritis of the lumbar spine and assigned an initial rating of 10 percent under Code 5242.  His current claim for increase was received in June 2009.  In an October 2015 rating decision, the RO assigned an increased 20 percent rating from September 9, 2015, the date of VA examination showing increased disability.  He contends that his lumbar spine disability has been more advanced and painful than that contemplated by the ratings assigned.

A review of the Veteran's VA treatment records reflects his complaints of chronic low back pain which had become progressively worse, is worse when initially getting out of bed or up from a sitting position and required physical therapy.  These records note that his low back pain was sharp, radiated down his legs and to his outer right foot.  See February 17, 2012 Primary Care Clinic Note and November 8, 2012 Nursing Outpatient Note.  

On June 2009 VA examination, the Veteran reported that his symptoms (fatigue, decreased motion, stiffness, weakness, spasms and pain) had become progressively worse and he experienced minimal relief of symptoms with physical therapy.  He also reported that he experiences severe daily flare-ups precipitated with prolonged walking/standing, jogging and lifting.  He reported no incapacitating episodes of spine disease.  He reported left sided spasms and bilateral pain with motion, tenderness and weakness.  Reflex examination showed hypoactive bilateral knee and ankle jerk.  Range of motion testing showed 0 to 65 degrees of flexion and 0 to 20 degrees of extension, bilateral lateral rotation and flexion with objective evidence of pain on active range of motion.  The Veteran was employed full-time at the post office and had lost 25 days during the prior 12 month period due to back pain.  The diagnosis was intervertebral disc disease which resulted in decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue and pain which impacted his usual daily activities.  

A February 2012 report of private radiology examination of the spine notes a history of radiculitis.  

During his March 2015 Travel Board hearing, the Veteran testified that his back pain wakes him up at night and results in his taking more time to get up in the morning.  He reported that he had to quit his job at the post office because it required him to stand for "eight hours nonstop," which increased his back pain.  He stated that he works for an airline driving a truck (which transfers bags from one airplane to another.)  He also testified that he experiences tingling and numbness going down his legs.  

On September 9, 2015 VA back examination, the Veteran complained of restless sleep due to back pain ("keep moving from one position to the next all night to try to find a comfortable position.")  He reported that the pain radiates to his lower extremities and is accompanied by burning, tingling and numbness.  He reported flare-ups with walking, sitting or standing for more than 10 minutes, bending, lifting more than 20-25 pounds, twisting and sneezing.  Range of motion testing showed 0 to 50 degrees of forward flexion and 0 to 15 degrees of bilateral lateral flexion and rotation.  There was pain with each range of motion and no additional functional loss after repetitive use testing.  The examiner also noted weakened movement due to muscle or peripheral nerve injury was an additional contributing factor for the Veteran's disability.  Neurologic evaluation showed bilateral lower extremity radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The diagnoses were degenerative arthritis of the lumbar spine and bilateral sciatic radiculopathy.  The examiner noted that the Veteran's thoracolumbar spine disability impacted his ability to work because it resulted in physical limitations with prolonged walking, standing, bending and lifting more than 20-25 pounds. 

Accordingly, an October 2015 rating decision granted an increased rating for degenerative arthritis of the lumbar spine to 20 percent, effective September 9, 2015, the date of the VA examination which found increased symptoms.

Resolving all doubt in favor of the Veteran, the Board finds that symptoms of his service-connected degenerative arthritis of the lumbar spine have been fairly consistent throughout the appeal period.  Since his June 10, 2009 claim for increase, the Veteran has consistently reported that his back disability has become progressively worse.  He has complained of pain on motion and less movement than normal; such complaints are documented in his written communications, hearing testimony and on VA examinations.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees.  See 38 C.F.R. § 4.71a, Code 5242.  The June 2009 VA examination shows that the Veteran's forward flexion was to 65 degrees with pain on active range of motion; however, the examiner did not identify when the pain began.  Further, throughout the appeal period, the subjective complaints of pain on movement (which have been objectively corroborated by VA examiners on VA examinations), the need for physical therapy, and the reported functional limitations to include less movement than normal and pain on movement, as well as disturbance of locomotion and interference with sitting and/or weight-bearing (difficulty with getting out of bed in the morning), reflect a disability picture more consistent with the higher 20 percent rating, when considering the factors set forth in DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as to warrant a 40 percent rating during this period, even after consideration of pain, weakness and other symptoms.  Further, there is no evidence (or allegation) of incapacitating episodes (bed rest prescribed by a physician).  Consequently, the schedular criteria for a rating in excess of 20 percent under Codes 5242, 5237 are not met at any time during the appeal period.

The Board notes that VA and private treatment records dated in February 2012 reflect complaints and findings of sharp low back pain radiating into the Veteran's legs and to his outer right foot.  The September 2015 report of VA back examination included two separate diagnoses; one for degenerative arthritis of the lumbar spine and a separate finding of bilateral sciatic radiculopathy.  Thus, the Board finds that the medical evidence presents a sufficient basis upon which to award separate ratings for neurological impairment of each lower extremity as a manifestation of the service-connected degenerative arthritis of the lumbar spine.  Esteban, 6 Vet. App. at 259. 

After a review of the totality of the competent medical evidence and lay statements on file regarding the Veteran's lumbar spine symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, for a lumbar spine disability have been met throughout the appeal period.  Separate evaluations for sciatic radiculopathy of each lower extremity are also warranted.

The Board is aware of the Veteran's credible complaints of lumbar spine pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected lumbar spine disability, which is manifested by pain, loss of motion and bilateral sciatic radiculopathy.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the lumbar spine disability (including radiculopathy) on appeal giving rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, as the Veteran does not claim (and the evidence does not show) that his lumbar spine and bilateral sciatic radiculopathy disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  The evidence indicates that the Veteran is employed full time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 20 percent rating is granted for the Veteran's degenerative arthritis of the lumbar spine throughout the appeal period, subject to regulations governing payment of monetary awards; a rating in excess of 20 percent is denied.

A separate 10 percent rating is granted for right lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.

A separate 10 percent rating is granted for left lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


